Citation Nr: 0727445	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision issued in July 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which, inter alia, denied 
service connection for PTSD.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, while the veteran has been diagnosed as having PTSD, 
the RO does not appear to have undertaken any action to 
verify the stressful incidents the veteran reports he was 
exposed to while in Vietnam.  And while the RO has 
essentially indicated that the veteran has not provided 
specific details to permit verification of the incidents he 
reported being exposed to while in Vietnam, the Board's 
review discloses that the veteran appears to have provided 
specific enough information in a VA Form 21-0781 (Statement 
in Support of Claim for Service Connection for Post-Traumatic 
Stress Disorder) dated in March 2006 to at least attempt to 
verify those two incidents reported in that statement.

In particular, the veteran reported that in August or 
September 1967 while assigned to Headquarters & Main Support 
Company, 27th Maintenance Battalion, 1st Cavalry Division, a 
mess tent exploded killing one individual and wounding two 
others.  The other incident reported by the veteran occurred 
in December 1967 or January 1968 while assigned to the same 
unit and involved his unit coming under enemy attack with 
small arms fire.  The veteran has also related other instance 
when he and his unit came under enemy attack, but with less 
specificity.  Nevertheless, it might be possible to determine 
whether the Headquarters & Main Support Company of the 27th 
Maintenance Battalion came under enemy attack while the 
veteran was assigned to that unit if there are any relevant 
unit histories available for review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and inquire whether he as any more 
specific information that would assist in 
verifying the stressful incidents he 
reports being exposed to while in 
Vietnam.  The veteran should be asked to 
provide as many specific details as 
possible concerning the claimed stressful 
events that occurred during service, such 
as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

2.  The RO/AMC should attempt to verify 
the stressful incidents the veteran 
reported in the VA Form 21-0781 dated in 
March 2006, as well as any incident in 
which he provides sufficient information 
to permit an attempt at verification.  
The RO/AMC should also request a review 
of any unit history pertaining to 
Headquarters & Main Support Company, 27th 
Maintenance Battalion, 1st Cavalry 
Division for the period of time between 
July 8 1967 and May 29, 1968 for any 
information that the unit came under 
enemy attack.  

3.  Following the receipt of a response 
concerning the development requested in 
the first paragraph, the RO/AMC should 
prepare a report detailing the nature of 
any stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO/AMC 
should so state in its report.  This 
report is then to be added to the claims 
folder

4.  If a stressful incident is verified 
by the record, the veteran should be 
afforded a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed, but should include 
psychological testing including PTSD sub 
scales.  Regarding the claim for PTSD, 
the RO must provide the examiner the 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.   
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



